Case 1:18-cr-20613-JEM Document 74 Entered on FLSD Docket 08/07/2019 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 18-20613-CR-MARTINEZ


 UNITED STATES OF AMERICA,

         Plaintiff,
 v.

 SAMUEL BAPTISTE,

       Defendant.
 _____________________________________/

         AMENDED UNOPPOSED MOTION FOR LIMITED UNSEALING
                  OF FARETTA HEARING TRANSCRIPT
           FOR DISCLOSURE TO DEFENDANT’S COUNSEL ONLY

         Defendant, Samuel Baptiste, through undersigned counsel, herby moves this

 Court for the limited unsealing of the ex-parte portion of the January 2, 2019 Faretta

 Hearing transcript for disclosure to the defense only. In support of the instant motion,

 undersigned counsel would show the following:

 1. Undersigned counsel attempted to obtain the transcript of the Faretta Hearing

      held in this matter on January 2, 2019.

 2. However, the Court reporter preparing the transcript has advised/reminded

      undersigned counsel that a portion of the hearing was conducted ex-parte and

      under seal.

 3. For the limited purpose of obtaining a copy of the transcript, undersigned counsel

      moves to unseal for disclosure to the defense only, that portion of the January 9,

      2019 hearing that was conducted ex-parte and under seal.


                                            1
Case 1:18-cr-20613-JEM Document 74 Entered on FLSD Docket 08/07/2019 Page 2 of 3




 4. Finally, undersigned counsel requests that the portion of the January 2, 2019

     hearing that was conducted ex-parte and under seal remain under seal and not be

     made available to the government or the public until the conclusion of this case.

 5. At the hearing conducted on July 2, 2019 regarding the instant motion, AUSA

     Marc Anton indicated that he had no objection to the relief sought herein.

                                    CONCLUSION

        Wherefore, undersigned counsel hereby moves to unseal, for the limited

  purpose of undersigned counsel obtaining a copy of the transcript, that portion of the

  January 2, 2019 hearing that was conducted ex-parte and under seal.



                                  Respectfully submitted,

                                  THE MALONE LAW FIRM, P.A.
                                  701 BRICKELL AVENUE, SUITE 1550
                                  MIAMI, FLORIDA 33131
                                  Telephone: (305)728-5134
                                  Facsimile: (305)728-5288
                                  Email: omar@malonelawfirm.com


                                  By: _______/S/_________________
                                  T. OMAR MALONE, ESQ.
                                  Florida Bar No.: 697796




                                            2
Case 1:18-cr-20613-JEM Document 74 Entered on FLSD Docket 08/07/2019 Page 3 of 3




                              CERTIFICATE OF SERVICE


       I HEREBY certify that on August 7, 2019, I electronically filed the

 foregoing document with the Clerk of the Court using CM/ECF and thereby

 effectuated service on all counsel of record.




                                                 By: _______/S/__________________
                                                 T. OMAR MALONE, ESQ.




                                           3
